         Case 1:18-cv-01373-CJN Document 23 Filed 02/14/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


TENARIS S.A., TALTA-TRADING
E MARKETING SOCIEDADE UNIPESSOAL LDA,

                                        Petitioners,
                          v.                                  Case No. 1:18-cv-1373-CJN

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                       Respondent.


     [PROPOSED] STIPULATED ORDER FOR EXTENSION OF RESPONDENT’S
        DEADLINE TO RESPOND TO MOTION FOR DEFAULT JUDGMENT

       Petitioners Tenaris S.A. and Talta-Trading E Marketing Sociedade Unipessoal LDA

(together “Tenaris”), and Respondent Bolivarian Republic of Venezuela (the “Republic”), by and

through their undersigned counsel hereby stipulate and agree as follows:

       WHEREAS, on June 8, 2018, Tenaris filed a Petition to Recognize and Enforce an ICSID

Arbitration Award (the “Petition”);

       WHEREAS, on July 26, 2019, the Republic was served pursuant to 28 U.S.C.

§ 1608(a)(4);

       WHEREAS, on October 30, 2019, Tenaris requested that the Clerk enter default as to the

Republic and on October 31, 2019, the Clerk entered default as to the Republic;

       WHEREAS, on November 5, 2019, Tenaris moved for entry of default judgment against

the Republic;

       WHEREAS, on January 7, 2020, the Honorable Christopher R. Cooper sent a letter to the

Special Attorney General of Venezuela José Ignacio Hernández to inform the Republic that

Tenaris had moved for entry of a default judgment in the above-captioned case as well as another
          Case 1:18-cv-01373-CJN Document 23 Filed 02/14/20 Page 2 of 3



case pending before Judge Cooper, Tenaris S.A., et al. v. Bolivarian Republic of Venezuela, No.

18-cv-1371-CRC (D.D.C.), and to advise the Special Attorney General that this Court would not

take any action on those motions until February 14, 2020;

       WHEREAS, the Special Attorney General submitted a letter, dated January 17, 2020, on

behalf of the Republic to thank the Court for its letter and advising the Court that counsel for the

Republic would file responses to Tenaris’s motions by February 14, 2020; and

       WHEREAS, the parties are engaged in discussions regarding the appropriate path

forward in the above-captioned case and wish for additional time to continue such discussions.

       It is hereby STIPULATED and AGREED by counsel for the parties that the

Respondent’s deadline to respond to Tenaris’s motion for entry of default judgment is extended

until February 28, 2020. Neither the terms nor the existence of this Stipulation shall be relied

upon by Tenaris or the Republic in support of any argument on the merits of the Petition or any

response thereto. For the avoidance of doubt, all parties reserve their respective rights and do not

waive any rights they may have.




                                                -2-
         Case 1:18-cv-01373-CJN Document 23 Filed 02/14/20 Page 3 of 3




Dated:        Washington, D.C.                      AGREED AND CONSENTED TO,
              February 14, 2020

FRESHFIELDS BRUCKHAUS                               CURTIS, MALLET-PREVOST,
 DERINGER US LLP                                     COLT & MOSLE LLP

By: /s/ Elliot Friedman      .                      By: /s/ Joseph D. Pizzurro
Elliot Friedman                                     Joseph D. Pizzurro
(D.C. Bar No. NY0106)                               (D.C. Bar No. 468922)
David Y. Livshiz                                    Kevin A. Meehan
(D.C. Bar No. NY0269)                               (D.C. Bar No. 1613059)
601 Lexington Ave., 31st Floor                      1717 Pennsylvania Avenue, N.W.
New York, New York 10022                            Washington, D.C. 20006
Telephone: (212) 277-4000                           Tel.: (202) 452-7373
Facsimile: (212) 277-4001                           Fax: (202) 452-7333
elliot.friedman@freshfields.com                     Email: jpizzurro@curtis.com
david.livshiz@freshfields.com                       Email: kmeehan@curtis.com

Attorneys for Petitioners Tenaris S.A. and Talta-   Attorneys for Respondent Bolivarian
Trading E Marketing Sociedade Unipessoal LDA        Republic of Venezuela


                                            SO ORDERED:

                                            ____________________________________
                                            HON. CARL J. NICHOLS
                                            United States District Judge



Entered: _______________________




                                              -3-
